Supreme Court of Florida
                             ____________

                            No. SC19-1506
                             ____________

                          JERMAINE EARL,
                             Petitioner,

                                  vs.

                        STATE OF FLORIDA,
                           Respondent.

                             April 8, 2021

LABARGA, J.

     This case is before the Court for review of the decision of the

First District Court of Appeal in Earl v. State, 276 So. 3d 359,

360-62 (Fla. 1st DCA 2019). The district court certified that its

decision is in direct conflict with the decisions of the Third and Fifth

District Courts of Appeal in Solomon v. State, 254 So. 3d 1121 (Fla.

5th DCA 2018); Vargas v. State, 188 So. 3d 915 (Fla. 5th DCA

2016); and Burks v. State, 237 So. 3d 1060 (Fla. 3d DCA 2017). We

have jurisdiction. See art. V, § 3(b)(4), Fla. Const.
     The current conflict arises from differing interpretations of the

term “illegal sentence” under Florida Rule of Criminal Procedure

3.800(a). Because Earl does not argue that he was prejudiced by

the court’s denial of his rule 3.800(a) motion, however, we need not

consider the meaning of an illegal sentence in this context. The

rule must be read in harmony with our statutes, which tell us that

“the party challenging the judgment or order of the trial court has

the burden of demonstrating that a prejudicial error occurred in the

trial court. A conviction or sentence may not be reversed absent an

express finding that a prejudicial error occurred in the trial court.”

§ 924.051(7), Fla. Stat. (2020).

            FACTS AND PROCEDURAL BACKGROUND

     On June 18, 2010, after a jury trial, Earl was convicted of one

count of armed robbery with a firearm and one count of kidnapping

to facilitate a felony. The jury also indicated in the special verdict

form that Earl was in possession of a firearm during the robbery.

The trial court sentenced Earl to concurrent life sentences for both

counts, designated him a prison releasee reoffender (PRR), and

ordered him to serve 100 percent of his sentences.




                                   -2-
     On June 19, 2018, Earl filed the subject rule 3.800(a) motion.

He argued that his life sentences are illegal because the trial court

failed to impose ten-year mandatory minimum sentences pursuant

to section 775.087(2), Florida Statutes (2010) (the 10-20-life

statute), despite the fact that the jury verdict form reflects a special

finding that he actually possessed a firearm during the commission

of the crime. He asserted that the trial court’s failure to impose the

mandatory minimum sentences rendered his sentences illegal and

required correction. Attached to Earl’s motion were portions of his

judgment and sentences reflecting his convictions and his PRR

designation, as well as a one-page excerpt of the transcript from the

sentencing hearing where the lower court indicated that it did not

have discretion in sentencing Earl to life on both counts.

     The postconviction court denied Earl’s rule 3.800(a) motion,

explaining that while the sentencing judge could have imposed the

ten-year mandatory minimum sentences, the failure to do so did

not render Earl’s sentences illegal because it “would not have

changed [Earl’s] incarceration by one day.” Earl, 276 So. 3d at 360.

Earl filed a motion for rehearing, which the postconviction court

denied, and he appealed to the First District.


                                  -3-
     The First District dismissed the appeal because even though

the sentencing judge was required to impose ten-year mandatory

minimum sentences under the 10-20-life statute, Earl was not

entitled to challenge his sentences on that ground because he

benefited from the error. Earl, 276 So. 3d at 360-62. The First

District certified conflict with the Third and Fifth Districts’ holdings

in Solomon, Vargas, and Burks, which hold that a defendant can

use rule 3.800(a) to challenge a trial court’s failure to impose a

mandatory minimum term on a sentence pursuant to the 10-20-life

statute even though the enhancement would not affect the duration

of the sentence. Earl, 276 So. 3d at 361-62.

     The postconviction court and the First District acknowledge

that Earl’s life sentences are illegal because they do not contain ten-

year mandatory minimum provisions; however, both lower courts

concluded that Earl is not entitled to relief because he benefited

from the error. Earl argues on appeal that he must be resentenced

because the trial court had a duty to impose ten-year mandatory

minimum sentences and its failure to do so renders his life

sentences illegal.




                                  -4-
                               ANALYSIS

     Rule 3.800(a) states, in pertinent part: “A court may at any

time correct an illegal sentence . . . when it is affirmatively alleged

that the court records demonstrate on their face an entitlement to

that relief . . . .” Fla. R. Crim. P. 3.800(a)(1). The rule does not

define the term “illegal sentence.”

     The current conflict presents the question of whether relief as

contemplated by rule 3.800(a) may include the imposition of

harsher sentences at a defendant’s request.

     Though the plain language of rule 3.800(a) does not expressly

prohibit defendants from seeking to correct unlawfully lenient

sentences, we note that defendants are not entitled to such relief

under the rule absent a showing of prejudice. Section 924.051,

Florida Statutes, addresses collateral review in criminal cases. The

statute defines prejudicial error as “an error in the trial court that

harmfully affected the judgment or sentence.” § 924.051(1)(a), Fla.

Stat. The statute also states:

     An appeal may not be taken from a judgment or order of
     a trial court unless prejudicial error is alleged and is
     properly preserved . . . . A judgment or sentence may be
     reversed on appeal only when an appellate court
     determines . . . that prejudicial error occurred . . . .


                                  -5-
Id. § 924.051(3).

     The trial court did not have discretion to omit the mandatory

minimum terms of his sentence pursuant to the 10-20-life statute.

However, Earl did not argue that he was prejudiced by receiving a

more lenient sentence than the trial court was required to impose.

Nor did Earl argue that he was prejudiced by the postconviction

court’s denial of his rule 3.800(a) motion because the relief he

sought was a sentence with more onerous terms than the one that

he initially received.

     Earl is serving two mandatory life sentences as a prison

releasee reoffender. If the postconviction court granted Earl’s rule

3.800(a) motion, he would be serving two mandatory life sentences

as a prison releasee reoffender and those sentences would also

contain ten-year mandatory minimum terms. As the postconviction

court noted, had Earl been granted the relief he requested, his

sentence would not have been changed by a single day. Therefore,

Earl cannot show that the denial of his rule 3.800(a) motion

resulted in harm that may be remedied on appeal.




                                 -6-
                           CONCLUSION

     We approve the First District’s decision below. To the extent

that they are inconsistent with this opinion, we disapprove the

Third and Fifth Districts’ decisions in Solomon, Vargas, and Burks.

     It is so ordered.

CANADY, C.J., and POLSTON, LAWSON, MUÑIZ, COURIEL, and
GROSSHANS, JJ., concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION
AND, IF FILED, DETERMINED.

Application for Review of the Decision of the District Court of Appeal
– Certified Direct Conflict of Decisions

     First District - Case No. 1D18-3828

     (Leon County)

Christine R. Davis and James Parker-Flynn of Carlton Fields, P.A.,
Tallahassee, Florida,

     for Petitioner

Ashley Moody, Attorney General, Trisha Meggs Pate, Bureau Chief,
Jennifer J. Moore and Robert C. Lee, Assistant Attorneys General,
Tallahassee, Florida,

     for Respondent




                                -7-